UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2007 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 0-19049 FORTUNE INDUSTRIES, INC. (Exact name of Registrant as specified in its charter) INDIANA 20-2803889 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification Number) 6402 Corporate Drive 46278 Indianapolis, IN (Zip Code) (Address of principal executive offices) (317) 532-1374 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of January 14, 2008, 11,391,823 shares of the Company’s $0.10 per share par value common stock were outstanding. FORTUNE INDUSTRIES, INC. FORM 10-Q For The Quarterly Period Ended November 30, 2007 INDEX Page PARTI.Financial Information ITEM 1.Financial Statements Consolidated Balance Sheets as of November 30, 2007 (unaudited) and August 31, 2007 3 Consolidated Statements of Operations for the three month periods ended November 30, 2007 and 2006 (unaudited) 5 Consolidated Statement of Changes in Shareholders’ Equity for the three month period ended November 30, 2007 (unaudited) 6 Consolidated Statements of Cash Flows for the three month periods ended November 30, 2007 and 2006 (unaudited) 7 Notes to the Unaudited Interim Consolidated Financial Statements 9 ITEM 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 36 ITEM 3.Quantitative and Qualitative Disclosures About Market Risk 45 ITEM 4.Controls and Procedures 46 PART II.Other Information ITEM 1.Legal Proceedings 46 ITEM 1A. Risk Factors 46 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds 46 ITEM 3.Defaults Upon Senior Securities 46 ITEM 4.Submission of Matters to a Vote of Security Holders 46 ITEM 5.Other Information 46 ITEM 6.Exhibits 46 Signatures 47 2 Index PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements. FORTUNE INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (DOLLARS IN THOUSANDS) November30, 2007 (Unaudited) August31, 2007 (Audited) ASSETS CURRENT ASSETS Cash and equivalents $ 5,893 $ 9,830 Restricted cash (Note 1) 5,205 5,091 Accounts receivable, net (Note 4) 20,355 21,157 Costs and estimated earnings in excess of billings on uncompleted contracts (Note 5) 3,332 1,279 Inventory, net (Note 6) 6,016 6,656 Deferred tax asset (Note 11) 1,535 1,535 Prepaid expenses and other current assets 2,147 2,840 Total Current Assets 44,483 48,388 OTHER ASSETS Property, plant & equipment, net (Note 7) 11,740 12,238 Long-term accounts receivable (Note 4) 770 770 Goodwill (Note 8) 18,461 18,461 Other intangible assets, net (Note 8) 7,142 7,450 Other long-term assets 1,107 1,048 Total Other Assets 39,220 39,967 TOTAL ASSETS $ 83,703 $ 88,355 See Accompanying Notes to Unaudited Interim Consolidated Financial Statements 3 Index FORTUNE INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (CONTINUED) (DOLLARS IN THOUSANDS) November30, 2007 (Unaudited) August31, 2007 (Audited) LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Line of credit (Note 9) $ 14,695 $ 15,000 Current maturities of long-term debt (Note 9) 1,682 2,249 Current maturities of convertible term note (Note 9) 2,045 2,727 Variable interest entity line of credit (Note 9) 2,200 2,200 Variable interest entity current maturities of long-term debt (Note 9) 365 503 Accounts payable 5,701 9,168 Health and workers' compensation reserves 4,911 5,128 Accrued expenses 9,568 9,239 Billings in excess of costs and estimated earnings on uncompleted contracts (Note 5) 1,757 1,178 Other current liabilities 432 725 Total Current Liabilities 43,356 48,117 LONG-TERM LIABILITIES Long-term debt, less current maturities (Note 9) 16,299 16,375 Convertible term note (Note 9) 3,405 2,950 Line of credit term note - majority shareholder (Note 9) 1,000 1,000 Variable interest entity long-term debt, less current maturities (Note 9) 4,239 4,559 Other long-term liabilities 215 215 Total Long-Term Liabilities 25,158 25,099 Total Liabilities 68,514 73,216 MINORITY INTEREST IN VARIABLE INTEREST ENTITY (NOTE 2) 351 236 TEMPORARY EQUITY (NOTE 13) 814 814 SHAREHOLDERS' EQUITY (NOTE 13) Common stock, $0.10 par value; 150,000,000 authorized; 11,391,823 issued and outstanding at November 30, 2007 and August 31, 2007, respectively 1,117 1,117 Preferred stock, $0.10 par value; 1,000,000 authorized; 66,180 issued and outstanding at November 30, 2007 and August 31, 2007, respectively 6,618 6,618 Additional paid-in capital and warrants outstanding 19,317 19,317 Accumulated deficit (12,290 ) (12,300 ) Accumulated other comprehensive income 300 260 15,062 15,012 Less:Treasury stock, 384,500 shares of common stock outstanding at November 30, 2007 and August 31, 2007, respectively (1,038 ) (923 ) Total Shareholders' Equity 14,024 14,089 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 83,703 $ 88,355 See Accompanying Notes to Unaudited Interim Consolidated Financial Statements 4 Index FORTUNE INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) (UNAUDITED) Three Month Period Ended November 30, 2007 November 30, 2006 REVENUES Service revenues $ 22,455 $ 15,002 Product revenues 21,302 25,682 TOTAL REVENUES 43,757 40,684 COST OF REVENUES Service cost of revenues 17,315 11,235 Product cost of revenues 17,532 20,675 TOTAL COST OF REVENUES 34,847 31,910 GROSS PROFIT 8,910 8,774 OPERATING EXPENSES Selling, general and administrative expenses 6,965 6,431 Depreciation and amortization 691 718 Total Operating Expenses 7,656 7,149 OPERATING INCOME 1,254 1,625 OTHER INCOME (EXPENSE) Interest income 79 91 Interest expense (923 ) (847 ) Loss on disposal of assets (46 ) - Gain on investments in marketable securities, net (Note 1) - 17 Exchange rate gain (loss) 19 (1 ) Other income 5 22 Total Other Expense (866 ) (718 ) INCOME BEFORE MINORITY INTEREST IN VARIABLE INTEREST ENTITY 388 907 Minority Interest in Variable Interest Entity (Note 2) 195 40 INCOME BEFORE PROVISION FOR INCOME TAXES 193 867 Provision for income taxes (Note 11) 59 17 NET INCOME 134 850 Preferred stock dividends 124 124 NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ 10 $ 726 BASIC INCOME PER COMMON SHARE $ 0.00 $ 0.07 Basic weighted average shares outstanding 11,391,823 10,524,722 DILUTED INCOME PER COMMON SHARE $ 0.00 $ 0.06 Diluted weighted average shares outstanding 12,768,981 12,242,284 See Accompanying Notes to Unaudited Interim Consolidated Financial Statements 5 Index FORTUNE INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY (DOLLARS IN THOUSANDS) (UNAUDITED) Common Stock Treasury Stock Preferred Stock Additional Paid-inCapital andWarrants Outstanding Accumulated Deficit Accumulated Other Comprehensive Income Total Shareholders' Equity Comprehensive Income BALANCE AT AUGUST31, 2007 $ 1,117 $ (923 ) $ 6,618 $ 19,317 $ (12,300 ) $ 260 $ 14,089 Net income - 134 - 134 134 Preferred Stock Dividends - (124 ) - (124 ) - Foreign currency translation adjustments, net of tax - 40 40 40 Unrealized gains on investments, net of tax - (115 ) - (115 ) (115 ) Reclassification adjustments for realized gains & losses included in net income, net of tax - Total comprehensive income - $ 59 BALANCE AT NOVEMBER30, 2007 $ 1,117 $ (1,038 ) $ 6,618 $ 19,317 $ (12,290 ) $ 300 $ 14,024 See Accompanying Notes to Unaudited Interim Consolidated Financial Statements 6 Index FORTUNE INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (DOLLARS IN THOUSANDS) (UNAUDITED) ThreeMonthPeriodEnded November30, 2007 November30, 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ 134 $ 850 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 897 718 Provision for losses on accounts receivable (216 ) (21 ) Gain on sale of investments - (17 ) Loss on disposal of assets 46 - Minority interest in variable interest entity income 195 40 Changes in certain operating assets and liabilities: Restricted cash (114 ) - Accounts receivable 1,018 (433 ) Costs and estimated earnings in excess of billings on uncompleted contracts (2,053 ) 240 Inventory, net 640 182 Prepaid assets and other current assets 693 400 Other long-term assets (48 ) 67 Accounts payable (3,467 ) (3,244 ) Health and workers' compensation reserves (217 ) 338 Accrued expenses and other current liabilities 36 284 Billings in excess of costs and estimated earnings on uncompleted contracts 579 715 Net Cash Provided by (Used in) Operating Activities (1,877 ) 119 CASH FLOWS FROM INVESTING ACTIVITIES Capital expenditures (465 ) (330 ) Variable interest entity proceeds from sale of assets 430 - Purchases of marketable securities - 11 Net Cash Used in Investing Activities (35 ) (319 ) CASH FLOWS FROM FINANCING ACTIVITIES Net borrowings (payments) under line of credit (305 ) 4,395 Payments on long-term debt (643 ) (366 ) Variable interest entity payments on long-term debt (458 ) (102 ) Debt issuance costs (113 ) - Payments from convertible debentures (227 ) (227 ) Dividends on preferred stock (124 ) (124 ) Proceeds from variable interest entity member contributions 70 85 Distributions to variable interest entity members (265 ) - Net Cash Provided by (Used in) Financing Activities (2,065 ) 3,661 Effect of exchange rate changes on cash 40 11 NET INCREASE (DECREASE) IN CASH AND EQUIVALENTS (3,937 ) 3,472 CASH AND EQUIVALENTS Beginning of Period 9,830 3,632 End of Period $ 5,893 $ 7,104 See Accompanying Notes to Unaudited Interim Consolidated Financial Statements. 7 Index FORTUNE INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) (DOLLARS IN THOUSANDS) (UNAUDITED) ThreeMonthPeriodEnded November30, 2007 November30, 2006 SUPPLEMENTAL DISCLOSURES Interest paid $ 917 $ 561 Income taxes paid $ 27 $ 9 Unrealized net gain on marketable equity securities $ - $ 24 Non-cash investing and financing activities: Issuance of preferred stock for debt extinguishment $ - $ 6,618 Issuance of warrants in connection with loan refinancing - 266 $ - $ 6,884 Consolidation of Variable Interest Entity (Note 2) Cash $ 20 $ 23 Prepaid expenses and other current assets - 5 Property, plant and equipment 6,144 6,773 Marketable equity securities 1,038 1,615 Other long-term assets 2 5 Total Assets $ 7,204 $ 8,421 Line of credit $ 2,200 $ 2,200 Current maturities of long-term debt 365 503 Accrued expenses 49 43 Other current liabilities - - Long-term debt 4,239 4,937 Minority interest 351 738 Total Liabilities and Minority Interest $ 7,204 $ 8,421 See Accompanying Notes to Unaudited Interim Consolidated Financial Statements. 8 Index FORTUNE INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (DOLLARS IN THOUSANDS UNLESS OTHERWISE INDICATED, EXCEPT PER SHARE DATA) (UNAUDITED) NOTE 1 - NATURE OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES General Basis of Presentation: The financial data presented herein is unaudited and should be read in conjunction with the consolidated financial statements and accompanying notes included in the 2007 Annual Report on Form 10-K filed by Fortune Industries, Inc. (which, together with its subsidiaries unless the context requires otherwise, shall be referred to herein as the “Company”).The accompanying unaudited consolidated financial statements have been prepared by the Company without audit. These unaudited financial statements contain, in the opinion of management, all adjustments (consisting of normal accruals and other recurring adjustments) necessary for a fair presentation of the consolidated financial position, results of operations, and cash flows for the periods presented in conformity with accounting principles generally accepted in the United States. The operating results for the three-month period ended November 30, 2007 are not necessarily indicative of the operating results to be expected for the full fiscal year. Nature of Business: Fortune Industries, Inc. is an Indiana corporation, originally incorporated in Delaware in 1988. The Company provides a variety of services and products for selected market segments, which are classified under five operating segments, Business Solutions, Wireless Infrastructure, Transportation Infrastructure, Ultraviolet Technologies and Electronics Integration. As a holding company of various products and services, the Company has historically invested in businesses that are undervalued, underperforming, or in operations that are poised for significant growth. Management’s strategic focus is to support the revenue and earnings growth of its operations by creating synergies that can be leveraged to enhance the performance of the Company’s entities and by investing capital to fund expansion. Additionally, management continually seeks and evaluates strategic acquisitions that expand core offerings and drive incremental revenue and earnings growth. Principles of Consolidation:The accompanying consolidated financial statements include the accounts of Fortune Industries, Inc. and its wholly-owned subsidiaries, and a variable interest entity (“VIE”) as described in Note 2. Nor-Cote International, Inc. (“Nor-Cote”), a wholly-owned subsidiary, contains foreign subsidiaries from the United Kingdom, China, and Singapore, which have been eliminated in consolidation at the Nor-Cote subsidiary level. All significant inter-company accounts and transactions of the Company have been eliminated. Foreign Currency Translation:Assets and liabilities of the foreign subsidiaries of Nor-Cote are translated into U.S. dollars at the exchange rate in effect at the end of the period. Revenue and expense accounts are translated at a weighted-average of exchange rates in effect during the year. Translation adjustments that arise from translating the subsidiaries’ financial statements from local currency to U.S. dollars are accumulated and presented, net of tax, as a separate component of shareholders’ equity. Comprehensive Income (Loss):Comprehensive income (loss) refers to the change in an entity’s equity during a period resulting from all transactions and events other than capital contributed by and distributions to the entity’s owners. For the Company, comprehensive income (loss) is equal to net income plus the change in unrealized gains or losses on investments and the change in foreign currency translation adjustments. The Company reports comprehensive income (loss) in the consolidated statement of shareholders’ equity. Estimates:Management uses estimates and assumptions in preparing consolidated financial statements in accordance with accounting principles generally accepted in the United States. Those estimates and assumptions affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities and the reported revenue and expenses. Actual results could vary from the estimates that were used. Significant estimates used in preparing these consolidated financial statements include those assumed in computing profit percentages under the percentage-of-completion revenue recognition method. It is reasonably possible that the significant estimates used will change within the next year. 9 Index Revenue and Cost Recognition: In the Business Solutions segment PSM, CSM, PEM, and ESG, and consolidated affiliates bill clients under Professional Services Agreement as licensed Professional Employer Organizations (collectively the “PEOs”), which includes each worksite employee’s gross wages, plus additional charges for employment related taxes, benefits, workers’ compensation insurance, administrative and record keeping, as well as safety, human resources, and regulatory compliance consultation. Most wages, taxes and insurance coverage are provided under the PEOs’ federal, state, and local or vendor identification numbers. No identification or recognition is given to the client when these monies are remitted or calculations are reported. Most calculations or amounts the PEOs owe the government and its employment insurance vendors are based on the experience levels and activity of the PEOs with no consideration to client detail. The PEOs bill the client their worksite employees’ gross wages plus an overall service fee that includes components of employment related taxes, employment benefits insurance, and administration of those items. The component of the service fee related to administration varies, in part, according to the size of the client, the amount and frequency of payroll payments and the method of delivery of such payments. The component of the service fee related to health, workers’ compensation and unemployment insurance is based, in part, on the client’s historical claims experience. Charges by the PEOs are invoiced along with each periodic payroll delivered to the client. The PEOs report revenue in accordance with Emerging Issues Task Force ("EITF") No. 99-19, Reporting Revenue Gross as a Principal versus Net as an Agent. The PEOs report revenue on a gross basis for the total amount billed to clients for service fees, which includes health and welfare benefit plan fees, workers’ compensation insurance, unemployment insurance fees, and employment-related taxes. The PEOs report revenue on a gross basis for such fees because the Company is the primary obligor and deemed to be the principal in these transactions under EITF No. 99-19.The PEOs report revenue on a net basis for the amount billed to clients for worksite employee salaries and wages. This accounting policy of reporting revenue net as an agent versus gross as a principal has no effect on gross profit, operating income, or net income. The PEOs account for their revenue using the accrual method of accounting. Under the accrual method of accounting, revenues are recognized in the period in which the worksite employee performs work. The PEOs accrue revenues for service fees, health and welfare benefit plan fees, workers’ compensation and unemployment insurance fees relating to work performed by worksite employees but unpaid at the end of each period. The PEOs accrue unbilled receivables for payroll taxes, service fees, health and welfare benefits plan fees, workers’ compensation and unemployment insurance fees relating to work performed by worksite employees but unpaid at the end of each period. In addition, the related costs of services are accrued as a liability for the same period. Subsequent to the end of each period, such costs are paid and the related service fees are billed. Consistent with their revenue recognition policy, the PEOs, direct costs do not include the payroll cost of its worksite employees. The Company’s direct costs associated with its revenue generating activities are comprised of all other costs related to its worksite employees, such as the employer portion of payroll-related taxes, employee benefit plan premiums and workers’ compensation insurance costs. In the Wireless Infrastructure segment, Fortune Wireless enters into contracts principally on the basis of competitive bids, the final terms and prices of which are frequently negotiated with the customer. Although the terms of its contracts vary considerably, most are made on a unit price basis in which Fortune Wireless agrees to do the work for units of work performed. Fortune Wireless also performs services on a cost-plus or time and material basis. Fortune Wireless completes most projects within twelve months. Fortune Wireless generally recognizes revenue utilizing output measures, such as when services are performed, units are delivered or when contract milestones are reached or under the percentage of completion method as appropriate.Cornerstone Construction recognizes revenue solely using the percentage of completion method on contracts in process. Under this method, the portion of the contract price recognized as revenue is based on the ratio of costs incurred to the total estimated cost of the contract. The estimated total cost of a contract is based upon management’s best estimate of the remaining costs that will be required to complete a project. The actual costs required to complete a project and, therefore, the profit eventually realized, could differ materially in the near term. Costs and estimated earnings in excess of billings on uncompleted contracts are shown as a current asset. Billings in excess of costs and estimated earnings on uncompleted contracts are shown as a current liability. Anticipated losses on contracts, if any, are recognized when they become evident. In the Transportation Infrastructure segment, JH Drew recognizes revenue using the percentage of completion method on contracts in process. Under this method, the portion of the contract price recognized as revenue is based on the ratio of costs incurred to the total estimated cost of the contract. The estimated total cost of a contract is based upon management’s best estimate of the remaining costs that will be required to complete a project. The actual costs required to complete a project and, therefore, the profit eventually realized, could differ materially in the near term. Costs and estimated earnings in excess of billings on uncompleted contracts are shown as a current asset. Billings in excess of costs and estimated earnings on uncompleted contracts are shown as a current liability. Anticipated losses on contracts, if any, are recognized when they become evident. 10 Index In the Ultraviolet Technologies segment, revenue from the sale of products at Nor-Cote is recognized according to the terms of the sales arrangement, which is generally upon shipment. Revenues are recognized, net of estimated costs of returns, allowances and sales incentives, when title and principal ownership transfers to the customer, which is generally when products are shipped to customers. Products are generally sold on open account under credit terms customary to the geographic region of distribution. Ongoing credit evaluations are performed on customers and Nor-Cote does not generally require collateral to secure accounts receivable. In the Electronics Integration segment, revenue from the sale of products at Kingston and Commercial Solutions is recognized according to the terms of the sales arrangement, which is generally upon shipment. Revenue is recognized when title and principal ownership transfers to the customer, which is generally when products are shipped to customers. Products are generally sold on open account under credit terms customary to the geographic region of distribution. Ongoing credit evaluations are performed on customers and Kingston and Commercial Solutions do not generally require collateral to secure accounts receivable. Revenue is reduced by appropriate allowances, estimated returns, price concessions, and similar adjustments, as applicable. Cash and Equivalents: Cash and equivalents may include money market fund shares, bank time deposits, certificates of deposits, and other instruments with original maturities of three months or less. Restricted Cash: Restricted cash includes certificates of deposits and letters of credit issued as collateral under its health and accident benefit program, its workers compensation program, and certain general insurance coverage related to the Company’s Business Solutions segment. At November 30, 2007, the Company had $5,205 in total restricted cash.Of this, $1,725 is restricted for employer contributions to various health and accident benefit programs established under third party actuarial analysis, $3,119 is restricted for various workers compensation programs in accordance with terms of insurance carrier agreements, and the remainder is restricted for certain standby letters of credits in accordance with various state regulations. Marketable Securities: Marketable securities include common stocks classified as available for sale investments in accordance with the provisions of Statement of Financial Accounting Standards (“SFAS”) No. 115, "Accounting for Certain Investments in Debt and Equity Securities." The securities are carried at fair value based on current market quotations. Unrealized holding gains and losses, net of tax, are not included in "net income," but are accounted for as "other comprehensive income" and reflected as a separate component of the change in shareholders’ equity. The cost of securities used to compute realized gains and losses is based on specifically identified securities. The fair value of investment securities is determined by currently available market prices. Dividends on marketable equity securities are recognized in income when declared.The net tax effect of the unrealized gain (loss) after consideration of the valuation allowance is insignificant and is not included in deferred tax asset or accumulated other comprehensive income.There were no realized gains and losses for the three-month period ended November 30, 2007. For the three-month period ended November 30, 2006 there was $17 of realized gains from the sale of marketable securities. Accounts Receivable:Accounts receivable is stated at the amount billable to customers. Accounts receivable are ordinarily due 30-60 days after the issuance of the invoice. The Company provides allowances for estimated doubtful accounts and for returns and sales allowances, based on the Company’s assessment of known delinquent accounts, historical experience, and other currently available evidence of the collectability and the aging of the accounts receivable. Delinquent receivables that are deemed uncollectible are written off based on individual credit evaluation and specific circumstances of the customer. The Company’s policy is not to accrue interest on past due trade receivables. Inventories: Inventories are recorded at the lower of cost or market value. Costs are determined primarily under the first-in, first-out method (“FIFO”) method of accounting. Shipping and Handling: Costs incurred for shipping and handling are included in the Company's consolidated financial statements as a component of costs of revenue. Property, Plant, Equipment, and Depreciation: Property, plant and equipment is recorded at cost and include expenditures for new additions and those which substantially increase the useful lives of existing assets. Depreciation is computed principally on the straight-line method over the estimated useful life.Depreciable lives range from 3 to 30 years. 11 Index Expenditures for normal repairs and maintenance are charged to operations as incurred. The cost of property or equipment retired or otherwise disposed of and the related accumulated depreciation are removed from the accounts in the period of disposal with the resulting gain or loss reflected in earnings or in the cost of the replacement asset. Goodwill and Other Indefinite-Lived Intangible Assets:The Company accounts for goodwill and other indefinite-lived intangible assets under SFAS No. 142, "Goodwill and Other Intangible Assets." Under SFAS No. 142, goodwill and other intangible assets with indeterminate lives are assessed for impairment at least annually and more often as triggering events occur. In making this assessment, management relies on a number of factors including operating results, business plans, economic projections, anticipated future cash flows, and transactions and market place data. There are inherent uncertainties related to these factors and management’s judgment in applying them to the analysis of both goodwill and other intangible assets impairment. Since management’s judgment is involved in performing goodwill and other intangible assets valuation analyses, there is risk that the carrying value of the goodwill and other intangible assets may be overstated or understated. The Company has elected to perform the annual impairment test of recorded goodwill and other indefinite-lived intangible assets as required by SFAS 142 as of the end of fiscal fourth quarter. The results of this annual impairment test indicated that the fair value of each of the reporting units as of August 31, 2007, exceeded the carrying, or book value, including goodwill, and therefore recorded goodwill and other indefinite-lived intangible assets were not subject to impairment.The required annual impairment test may result in future periodic write-downs. Long-lived Assets: The Company evaluates the carrying value of long-lived assets, primarily property, plant and equipment and other definite-lived intangible assets, whenever significant events or changes in circumstances indicate the carrying value of these assets may be impaired. If such indicators of impairment are present, the Company determines whether the sum of the estimated undiscounted cash flows attributable to the assets in question is less than their carrying value. If less, the Company recognizes an impairment loss based on the excess of the carrying amount of the assets over their respective fair values. The fair value of the asset then becomes the asset’s new carrying value, which the Company depreciates over the remaining estimated useful life of the asset. Fair value is determined by discounted future cash flows, appraisals or other methods. Fair Value of Financial Instruments: The fair value of financial instruments is estimated using relevant market information and other assumptions. Fair value estimates involve uncertainties and matters of significant judgment regarding interest rates, prepayments, and other factors. Changes in assumptions or market conditions could significantly affect these estimates. The amounts reported in the consolidated balance sheets for cash and equivalents, marketable equity securities, receivables, and payables approximate fair value. Stock-based Compensation: The Company accounts for stock-based compensation under the provisions of SFAS No. 123R, “Share-Based Payment” using the modified prospective method.The Company recognizes compensation expense for awards of equity instruments to employees based on the grant-date fair value of those awards. Income per Common Share:
